United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2044
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Tawny Sage Eagle Louse,                 *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 21, 2011
                                Filed: November 23, 2011
                                 ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      In this direct criminal appeal, Tawny Sage Eagle Louse challenges the
18-month prison sentence the district court1 imposed upon revoking her probation.
Upon careful review, we first conclude that the district court did not commit any
procedural error, much less plain error, in sentencing Eagle Louse. See United States
v. Thunder, 553 F.3d 605, 608 (8th Cir. 2009) (plain error review applies where
defendant does not object at sentencing to adequacy of district court’s explanation or
consideration of 18 U.S.C. § 3553(a); court did not commit plain error where it

      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
recited some of defendant’s history, discussed his various violations, recognized
appropriate statutory maximum, referenced advisory Guidelines range, and noted
defendant’s continuing alcohol problem and failure to follow rules); see also United
States v. Perkins, 526 F.3d 1107, 1110 (8th Cir. 2008) (district court need not make
specific findings on § 3553(a) factors; all that is generally required to satisfy appellate
court is evidence that court was aware of relevant factors). We further conclude that
the sentence the district court imposed upon revoking Eagle Louse’s probation was
not unreasonable. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per
curiam) (revocation sentences reviewed for unreasonableness in accordance with
United States v. Booker, 543 U.S. 220 (2005)); United States v. White Face, 383 F.3d
733, 738 (8th Cir. 2004) (Chapter 7 of Guidelines is merely advisory, and thus
revocation sentence above recommended range is not upward departure); cf. Thunder,
553 F.3d at 609 (sentence above advisory Guidelines range upon revocation of
supervised release was not substantively unreasonable where defendant repeatedly
violated conditions of supervised release).

       Accordingly, we affirm the judgment of the district court.
                      ______________________________




                                           -2-